                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        UNITED STATES OF AMERICA,                      Case No. 11-cr-00573-JSW-7-10
                                                        Plaintiff,
                                   8
                                                                                           ORDER DENYING PANGANG
                                                  v.                                       DEFENDANTS’ MOTION TO
                                   9
                                                                                           RECONSIDER
                                  10        PANGANG GROUP COMPANY, LTD.,
                                            PANGANG GROUP STEEL VANADIUM                   Re: Dkt. No. 1197
                                  11        & TITANIUM COMPANY, LTD.;
                                            PANGANG GROUP TITANIUM
                                  12        INDUSTRY, LTD; and PANGANG
Northern District of California




                                            GROUP INTERNATIONAL ECONOMIC
 United States District Court




                                  13        & TRADING COMPANY,
                                                        Defendants.
                                  14

                                  15

                                  16           Now before the Court for consideration is the motion to reconsider filed by the Pangang

                                  17   Defendants. The Court has considered the parties’ papers, relevant legal authority, and the record

                                  18   in this case, and the Court finds the motion suitable for disposition without oral argument. The

                                  19   Court DENIES the Pangang Defendants’ motion.

                                  20           On June 28, 2019, the Court issued an Order resolving the Government’s motion for

                                  21   review of orders issued by Magistrate Judge Cousins, who is supervising discovery in this case.

                                  22   (Dkt. No. 1185). As part of that Order, the Court ruled that Wang Rongkai would not be

                                  23   permitted to review Confidential Materials at this time. The Pangang Defendants ask the Court to

                                  24   reconsider that ruling.1

                                  25   //

                                  26

                                  27   1
                                               The Court also stated it would consider revisiting this ruling upon a showing from
                                  28   Defendants that they would be prejudiced in their ability to present a defense absent his review of
                                       particular documents. The Pangang Defendants do not move to reconsider on that basis.
                                   1                                               ANALYSIS

                                   2          District courts have “inherent power” to grant motions for reconsideration in criminal

                                   3   cases. United States v. Lopez-Cruz, 730 F.3d 803, 811 (9th Cir. 2013). The Ninth Circuit reviews

                                   4   a district court’s ruling on a motion for reconsideration for abuse of discretion. Id. In the context

                                   5   of criminal cases, courts have held motions to reconsider are “governed by the rules that govern

                                   6   equivalent motions in civil proceedings.” United States v. Mendez, No. 07-cr-00011-MMM, 2008

                                   7   WL 2561962, at *2 (C.D. Cal. June 25, 2008). The Court will evaluate the Pangang Defendants’

                                   8   motion under Federal Rule of Civil Procedure 60(b). Id.; see also N.D. Civ. L.R. 7-9(b)(1)-(3)

                                   9   (setting forth grounds for a motion to reconsider).

                                  10          The Government raises a procedural objection to the Pangang Defendants’ motion and

                                  11   asserts that they should have sought leave of Court to file the motion. Contrary to the Pangang

                                  12   Defendants’ argument, the Government’s position on this point is accurate. The Northern District
Northern District of California
 United States District Court




                                  13   Criminal Local Rules provide that “[t]he provisions of the Civil Local Rules of the Court shall

                                  14   apply to criminal actions and proceedings, except where they may be inconsistent with these

                                  15   criminal local rules, the Federal Rules of Criminal Procedure or provisions of law specifically

                                  16   applicable to criminal cases.” N.D. Civ. L.R. 2-1. The Civil Local Rules provide that “[n]o party

                                  17   may notice a motion for reconsideration without first obtaining leave of Court to file the motion.”

                                  18   N.D. Civ. L.R. 7-9(a). However, because the Government has addressed the substance of the

                                  19   motion, the Court will not deny it on procedural grounds.2

                                  20          The Pangang Defendants move to reconsider the Court’s ruling on the basis that new facts

                                  21   have emerged since the Court heard argument on the motion. The Pangang Defendants cite to the

                                  22   fact that the Government has identified 147 individuals and five entities it contends should be

                                  23   treated in the same fashion as Mr. Wang, i.e. these individuals and entities should not be permitted

                                  24   to review confidential materials. (See Dkt. No. 1190.) They contend that this list undermines the

                                  25   Government’s assertion that it had specific concerns about Mr. Wang reviewing confidential

                                  26

                                  27   2
                                              Going forward, if any party asks the Court to reconsider an order, that party must first file
                                  28   a motion for leave to reconsider. If the parties fail to comply with the procedures set forth in Civil
                                       Local Rule 7-9, the Court will summarily deny a motion to reconsider.
                                                                                          2
                                   1   materials. Although the Government’s list of persons who should not be permitted to review

                                   2   confidential materials may raise other concerns regarding the Pangang Defendants’ ability to

                                   3   prepare for trial, the Court concludes it does not require the Court to revisit its ruling with respect

                                   4   to Wang Rongkai.

                                   5          The Pangang Defendants also seek reconsideration based on an email that was discussed at

                                   6   the hearing on the Government’s objections to Judge Cousins’ ruling, but which the Court did not

                                   7   review or rely on in making its ruling. The Pangang Defendants state that, although the

                                   8   Government represented at the hearing that this email was not confidential, the Government later

                                   9   advised the Pangang Defendants the email should be treated as Confidential-1 and was produced

                                  10   in a batch of electronic materials designated as such. (Dkt. No. 1197-1, Declaration of Robert

                                  11   Feldman, ¶¶ 12-13, Ex. B.)3 The Court has now reviewed the email, and it concludes that the

                                  12   email itself does not warrant reconsideration of its ruling.
Northern District of California
 United States District Court




                                  13          Accordingly, the Court DENIES the motion to reconsider. However, the Court reiterates is

                                  14   previous statement that, as this case gets closer to trial, it would be willing to consider revisiting

                                  15   this ruling upon a showing from the Pangang Defendants that they would be prejudiced in their

                                  16   ability to present a defense absent Mr. Wang’s review of particular documents or confidential

                                  17   materials in general.

                                  18          IT IS SO ORDERED.

                                  19   Dated: August 14, 2019

                                  20                                                     ______________________________________
                                                                                         JEFFREY S. WHITE
                                  21                                                     United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27   3
                                               The parties agree that the email was produced to the Pangang Defendants in December
                                  28   2018, but the Government did not specifically cite it as a basis to reconsider Judge Cousins’ ruling
                                       until the hearing on June 25, 2019.
                                                                                        3
